Dissenting Opinion by
Spaeth, J.:
I join in the opinion by Judge Hoffman but should like to add an observation by way of emphasis.
Since the United States Supreme Court has decided that in a class action brought under Fed. R. Civ. Pr. 23 individual claims may not be aggregated so as to reach the $10,000 amount required for diversity jurisdiction, Snyder v. Harris, 394 U.S. 332 (1969), it may be expected that State courts will have to decide an increasingly large number of class actions. It is therefore particularly important that the bar be informed of the criteria that this court will apply.
There can be no question in my judgment that Judge Hoffman is correct in indicating that those *236criteria will in many cases be those that have in the past been applied by the Federal courts. The point I wish to emphasize is that we are not bound by those criteria. Our rule is more general and thus less restrictive than the Federal rule. Where we find the cases decided under the Federal rule persuasive, as they are in the present case, we may follow them, but if we do not find them persuasive, we are free to go in a different direction. Thus I would urge the bar not simply to cite Federal decisions, and the few Pennsylvania decisions, but to approach the matter with a fresh point of view. The experience with class actions in the Federal courts has been difficult. Hopefully we may benefit from it, and do better.